SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

951
KA 12-01127
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DARRELL ROGERS, ALSO KNOWN AS TRAMEIL GREEN,
ALSO KNOWN AS ALFRED PARKER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KAREN C.
RUSSO-MCLAUGHLIN OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John L.
Michalski, A.J.), rendered November 21, 2011. The judgment convicted
defendant, upon his plea of guilty, of predatory sexual assault and
rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Green ([appeal No. 1] ___ AD3d ___
[Oct. 2, 2015]).




Entered:    October 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court